The specification is replete with grammatical errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are: Page 1, in paragraph [0002], 4th line therein and page 6, in paragraph [0027], 11th line therein, it is noted that the term “of” should be rewritten as --for--, respectively at these instances for idiomatic clarity. Page 1, in paragraph [0003], 4th line therein, note that the recitation of “involved connection layers are” should be rewritten as --involves connection layers that-- for idiomatic clarity. Page 3, in paragraphs [0012] & [0013], second line in each paragraph, note that --apart-- should be inserted after “spaced” for idiomatic clarity. Page 3, in paragraph [0012], last line therein, note that a --,-- should be inserted after “grounding layer” for grammatical clarity. Page 4, in paragraph [0021], last line therein, note that --but is-- should be inserted prior to “not” for idiomatic clarity. Page 6, in paragraph [0027], 4th line therein, note that --is-- should be inserted after “but” for idiomatic clarity.
The disclosure is objected to because of the following informalities: Page 2, in paragraph [0006], 11th, 12th, 14th, 15th lines therein and page 3, second & 5th lines therein, note that the respective recitation of the term “far away” is vague in meaning at these instances, especially as to whether such terminology would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed. Page 3, in paragraph [0011], second & third lines therein, note that the term “that” should be rewritten as --a length--, respectively at these instances for an appropriate characterization. Page 4, in paragraph [0021], 5th line therein, it is noted that the recitation of “the figure and the embodiment” is vague in meaning as to which figure and which embodiment would be intended by such a recitation. Page 4, in paragraph [0022], 4th & 5th lines therein, note that the respective recitation of “special gesture” is vague in meaning, at these instances and thus appropriate clarification is needed. Page 4, in paragraph [0023], third line therein, note that --placed-- should be inserted after “directly” for an appropriate characterization. Page 5, in paragraph [0024], 5th & 6th lines therein, note that the recitations of “superimposed line layer 20” (i.e. 5th line therein) and “non-superimposed part 20” (i.e. 6th line therein) does not appear consistent in view of the same reference label (i.e. “20”) being described by different terminology and thus use of consistent terminology for the same reference label is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Pages 5, 6, 7, in paragraphs [0024], [0025], [0027], [0028], [0029], it is noted that the description in these paragraphs refer to particular reference labels that do not appear in the corresponding drawings described therein (e.g. Figs. 1, 4, 5 and 6 in paragraph [0024], Figs. 4, 5, 6 in paragraph [0025], etc.). Accordingly, such reference labels need to be reference to drawing figures in which those reference labels actually appear therein for clarity and completeness of description. Some, but not all, examples are: in paragraph [0024], layer (10, 20) each appear in --FIGS. 1, 5, 6--; in paragraph [0025], reference label “13” appears in --FIG. 6--; in paragraph [0027], reference labels (161, 162) each appear in --FIG. 2--; etc. Note that the following reference labels appearing in the indicated drawings need a corresponding description in the specification description of the indicated drawing for clarity and completeness of description: Fig. 2 (10, 20); Fig. 3 (15, 30).  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 13, 15, 17-19 and in claim 5, lines 3, 5, note that the respective recitation of “far away” is vague in meaning, at these instances as to whether such a recitation would be an accurate characterization. For example, should “far away” be perhaps rewritten as --opposite--?
The following claims have been found to be objectionable for reasons set forth below: 
In claim 6, lines 2, 4, note that the respective term “that” should be rewritten as --a length--, at these instances.
In claim 7, line 3, note that --plurality of-- should be inserted prior to “first” for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Baba et al. 
Baba et al (i.e. FIG. 4A) discloses a transmission cable, comprising: a superimposed line layer and a main baseline layer stacked with respect to each other to form a superimposed non-bending part (i.e. triplate lines (106A, 106C) in FIG. 4A) joined with a bendable non-superimposed part (i.e. microstrip line (106B) in FIG. 4A); wherein the main baseline part .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al in view of Blair et al. 
Baba et al discloses the claimed invention except for the presence of a plurality of signal cables separated by a corresponding plurality of grounding plates, as recited in claim 3.
Blair et al (i.e. FIGS. 4, 6A) discloses a transmission cable including a plurality of signal cables (i.e. conductive layer (120) designated by (P/G) in FIG. 4; signal cables (132, 134) in FIG. 6) separated by conductive ground traces (i.e. ground layer (G) in FIG. 4; ground layer 130 in FIG. 6).
Accordingly, it would have been obvious to have modified the single transmission cable in Baba et al to have included a plurality of signal conductors separated by ground conductors, such as exemplarily taught by Blair et al. Such a modification would have provided the advantageous benefit of transmitting/receiving a plurality of signals instead of a single signal, thereby suggesting the obviousness of such a modification. Regarding claim 7, note that as an obvious consequence of the resultant combination, the resultant ground traces necessarily includes vias (i.e. vias (138) in FIG. 4 of Blair et al) connecting the ground traces to the ground conductors in the non-superimposed parts, consistent with the teaching in Blair et al. Regarding claim 8, note that as an obvious consequence of the resultant combination, conductive vias (i.e. 31-34) connect the first and second ground planes to each other, consistent with the teaching in Baba et al
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al in view of Kato. 

Kato (i.e. FIG. 4) discloses a protection layer (i.e. 14) disposed over a grounding conductor (22).
Accordingly, it would have been obvious in view of the references to have added a protection layer to the exposed grounding conductor (21A) in Baba et al, such as taught by Kato. Such a modification would have provided the advantageous benefit of protecting an exposed conductor, thereby suggesting the obviousness of the modification.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otsubo et al discloses a substrate having a rigid portion and a flexible portion.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee